United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                   No. 01-3627
                                   ___________

James L. DeNoyer,                       *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Duane Rogers,                           *       [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: March 5, 2002
                             Filed: March 29, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      James L. DeNoyer was detained at the Nobles County Jail from November 30,
1997, to August 18, 1998. In this 42 U.S.C. § 1983 action, DeNoyer claims that Jail
Administrator Duane Rogers was deliberately indifferent to DeNoyer’s serious
medical needs when he delayed dental treatment for a painful abscessed tooth, failed
to obtain follow-up treatment for a persistent ear infection, and failed to obtain
medical diagnosis of chest pains. The district court1 granted Rogers summary
judgment, and DeNoyer appeals. After de novo review of the record, we affirm.

       None of DeNoyer’s medical conditions turned out to be serious. The dental
problem was resolved when the abscessed tooth was extracted in early January. The
ear infection went away when treated again at DeNoyer’s next prison facility. And
the chest pains were a false alarm. Thus, DeNoyer is seeking § 1983 damages of
$1,000 per day for the imperfect treatment of conditions that caused him some pain
and discomfort and that might have been serious medical needs. In these
circumstances, his claim is, in essence, that Rogers was negligently inattentive to an
inmate’s complaints of medical needs, not that Rogers was deliberately indifferent to
an inmate’s constitutional right to essential medical care.

       But in any event, the district court correctly noted that DeNoyer did not
expressly and unambiguously plead his intent to sue Rogers in his individual
capacity. See Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999).
Because DeNoyer offered no proof that his allegedly deficient medical treatment
resulted from a County policy or custom, the district court properly granted summary
judgment dismissing DeNoyer’s claim against Rogers acting in his official capacity.
See Liebe v. Norton, 157 F.3d 574, 578-79 (8th Cir. 1998). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

      1
       The HONORABLE MICHAEL J. DAVIS, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the
HONORABLE ARTHUR J. BOYLAN, United States Magistrate Judge for the
District of Minnesota.
                                         -2-